DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, and 9 allowed.
Claims 3, 8, and 10-20 were cancelled.
The following is an examiner’s statement of reasons for allowance: The claims are deemed to be a non-obvious improvement over the cited prior art of record. Specifically, the claims are directed towards a method to measure sound-producing behaviors of a subject by measuring at least one parameter other than sound, detecting a wake-up event, providing power to a microphone coupled to a processor, where information detecting comprises extracting a plurality of audio features and second features, classifying each feature in a first and second subset, detecting one or more sound-producing behaviors based on classifying, in response to determining that the quality score of the subsequent audio data signal exceeds a first threshold quality score, detecting one or more sound-producing behaviors of the subject that occur within the subsequent period of time based exclusively on the first subset of the subsequent plurality of audio features; or in response to determining that the quality score of the subsequent audio data signal is less than a second threshold quality score that is lower than the first threshold quality score, discarding one or both of the subsequent audio data signal and the first subset of the subsequent plurality of audio features without detecting any sound-producing behaviors of the subject that occur within the subsequent period of time based thereon..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792